

115 HR 5512 IH: To require the Administrator of the Small Business Administration to establish a grant program to address rising costs of tax compliance for small business concerns, and for other purposes.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5512IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Evans introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Small Business Administration to establish a grant program to
			 address rising costs of tax compliance for small business concerns, and
			 for other purposes.
	
		1.Grants to small business development centers and women’s business centers to address rising costs
			 of tax compliance for small business concerns
 (a)Grant authorityThe Administrator of the Small Business Administration may award a grant under this section to a small business development center or a women’s business center for the purposes of assisting owners of small business concerns in complying with the Internal Revenue Code of 1986 and communicating with the Internal Revenue Service.
 (b)ApplicationEach applicant for a grant under this section shall submit to the Administrator an application in such form as the Administrator may require. The application shall include information regarding the applicant’s goals and objectives for helping address the concerns of owners of small business concerns related to compliance with the Internal Revenue Code of 1986.
 (c)Applicability of grant requirementsAn applicant for a grant under this section shall comply with all of the requirements applicable to a grantee under section 21 or section 29 of the Small Business Act, except that the matching funds requirements of such sections shall not apply.
 (d)Use of fundsA recipient of a grant under this section shall use the grant only for the purposes described in subsection (a), including working with—
 (1)the Internal Revenue Service, including local offices of the Office of the Taxpayer Advocate, to help reduce tax compliance costs for such owners; and
 (2)owners of small business concerns who are subject to an audit by the Internal Revenue Service. (e)Minimum grant amountA grant awarded under this section may not be in an amount less than $200,000.
 (f)Cooperative agreements and contractsThe Administrator may enter into a cooperative agreement or contract with the recipient of a grant under this section to provide additional assistance for the purposes described in subsection (a).
 (g)Report to AdministratorNot later than 18 months after the date of receipt of a grant under this section, the recipient of the grant shall submit to the Administrator a report describing how the grant funds were used.
 (h)Evaluation of programNot later than 3 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report that contains an evaluation of the grant program established under this section.
 (i)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.
 (2)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632). (3)Small business development centerThe term small business development center has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).
 (4)Women’s business centerThe term women’s business center means a women's business center described under section 29 of the Small Business Act (15 U.S.C. 656).
 (j)Limitation on use of fundsThe Administrator may carry out this section only with amounts appropriated specifically to carry out this section under subsection (k).
 (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2018 and 2019.
			